t c memo united_states tax_court craig i smith and mary lou smith petitioners v commissioner of internal revenue respondent docket no 4675-06l filed date craig i smith and mary lou smith pro sese anita a gill for respondent memorandum opinion jacobs judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction petitioners filed a timely request for a hearing pursuant to sec_6330 but withdrew it after entering into an installment_agreement with respondent the issues for decision are whether petitioners’ request for a hearing pursuant to section entitled petitioners to a sec_6330 hearing upon respondent’s termination of their installment_agreement and whether respondent’s decision letter was a determination for purposes of sec_6330 background at the time petitioners filed the petition they resided in shaker heights ohio petitioners filed a joint form_1040 u s individual_income_tax_return for and for each of which showed tax due respondent assessed the tax for each year and demanded payment for the unpaid balance when petitioners failed to pay the balance respondent determined that enforced collection action would be required on date respondent mailed petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing for on date respondent mailed petitioners a similar form letter for we hereinafter refer to these letters collectively as the first notice_of_levy by means of form request for a collection_due_process_hearing petitioners in date responded to the first notice_of_levy by requesting a hearing under sec_6330 for both taxable years we hereinafter refer to these date 1unless otherwise indicated all section references are to the internal_revenue_code as amended 2the request for a sec_6330 hearing for was made on date the request for a sec_6330 hearing for was continued requests collectively as petitioners’ first request for a sec_6330 hearing on date without involvement of respondent’s appeals_office petitioners and respondent entered into an installment_agreement for the unpaid taxes for and that agreement among other things required petitioners to make monthly payments of dollar_figure each and to remain current with respect to their tax obligations for subsequent years thereafter on date respondent sent petitioners a letter in response to petitioners’ first request for a sec_6330 hearing the april letter stated this letter is in response to your form request for a collection_due_process_hearing dated date we have established an installment_agreement for you for tax period sec_2001 sec_2002 you are entitled to a collection_due_process_hearing as you requested however since we have addressed the issue s on your request for a collection_due_process_hearing you now have the option to withdraw your request to do so please complete the enclosed form withdrawal of request for collection_due_process_hearing continued made on date in the mar request petitioners requested that the hearings for both taxable years be consolidated 3the installment_agreement preceded petitioners’ request for a sec_6330 hearing for which was made on mar at trial petitioner craig i smith the only witness to be called testified that petitioners requested a sec_6330 hearing for even though they had already entered into an installment_agreement for to preserve my hearing rights petitioners submitted a completed form on date by signing the form each petitioner acknowledged i’ve received a resolution with the internal_revenue_service regarding the tax and tax period that my hearing request concerned and i’m satisfied that i no longer need a hearing with appeals therefore i withdraw my request for a collection_due_process cdp hearing under sec_6330 notice and opportunity for a hearing before a levy i understand that by withdrawing my request i give up my right to a collection_due_process_hearing with the office of appeals i understand that the office of appeals will not issue a notice_of_determination with respect to the tax and tax period the hearing request concerned i give up my right to seek judicial review in the tax_court or a u s district_court of the notice_of_determination that the office of appeals would have issued as a result of the collection_due_process_hearing as the office of appeals will not issue a notice_of_determination i give up my right to have the office of appeals retain jurisdiction with respect to any determination that it would have made as a result of the collection_due_process_hearing the suspension of levy action and the suspension of the statute_of_limitations on the period of collection as required under the provisions of sec_6320 and sec_6330 are no longer in effect upon the receipt by internal_revenue_service irs of this withdrawal i have the right to request a hearing with the office of appeals that is equivalent to a collection_due_process_hearing without judicial appeal to the tax_court or a u s district_court under sec_6320 or sec_6330 i do not give up any other appeal rights that i am entitled to such as an appeal under the collection_appeals_program cap 4the date form pertained to petitioners stipulated that they also executed a form for pursuant to their obligations under the installment_agreement petitioners timely made the required monthly payments through date but failed to timely make their date payment in addition petitioners failed to make estimated_tax payments relating to tax years after and as required by the terms of the installment_agreement consequently respondent terminated the agreement and demanded payment in full of petitioners’ uncollected tax_liabilities for and on date respondent mailed petitioners a notice cp notice of intent to levy--you defaulted on your installment_agreement for on the same day respondent mailed a similar notice to petitioners for we hereinafter refer to these notices collectively as the second notice_of_levy each letter stated this is a formal notice of our intent to terminate your installment_agreement days from the date of this notice you defaulted on your agreement because you didn’t make your payments as agreed the agreement states that we may terminate your agreement and collect the entire amount of your tax_liability if you don’t meet all the conditions this is your notice as required by sec_6331 of our intent to levy to prevent collection action you must bring your account up to date by paying your past due amount as well as any current payments due if you don’t agree with this decision you have a right to request appeals consideration by calling the number listed below within days from the date the agreement is terminated 5respondent received and recorded the november payment on date the record does not disclose any further payments made by petitioners petitioners ignored the date notices of intent to levy believing the notices would be followed by other final notices of intent to levy before any levies would actually be executed however without further notice in may of respondent levied on petitioners’ bank account petitioners thereupon requested by means of form a hearing for each year under sec_6330 we hereinafter refer to these requests which petitioners telefaxed to respondent on date collectively as the second request for a sec_6330 hearing respondent released the levy on petitioners’ bank account on date respondent determined that petitioners’ second request for a sec_6330 hearing was untimely and therefore petitioners were entitled only to an equivalent_hearing pursuant to sec_301_6330-1 proced admin regs an equivalent_hearing was held on date at that time petitioners had still not made estimated_tax payments as required by the installment_agreement consequently the appeals_office refused to enter into another installment_agreement with petitioners and 6the commissioner’s form instructs taxpayers to use this form to request a hearing with the irs office of appeals only when you receive a notice_of_federal_tax_lien filing your right to a hearing under sec_6320 a final notice--notice of intent to levy your notice of a right to a hearing or a notice of jeopardy_levy and right of appeal the parties treated petitioners’ date request for a hearing as a request for a sec_6330 hearing in response to a notice_of_levy even though the request was not made in response to the cited notices on date issued a decision letter sustaining the levy action petitioners timely filed their petition in which they seek review of respondent’s decision letter and a determination that respondent abused his discretion in sustaining the levy action respondent moved to dismiss the petition for lack of jurisdiction and a hearing on respondent’s motion to dismiss was held discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only after the secretary has notified the person in writing of his intention to make the levy at least days before any levy action is begun sec_6330 elaborates on sec_6331 and provides that upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 and b a request for a collection hearing must be made within the 30-day period commencing on the day after the date of the sec_6330 notice sec_6330 sec_301_6330-1 proced admin regs sec_6330 requires the secretary to issue a sec_6330 notice only once for the taxable_period to which the unpaid tax relates once the secretary issues a notice_of_intent_to_levy and notice of right to a sec_6330 hearing a subsequent notice more than days later that the irs intends to levy on property of the taxpayer for the same tax and tax period as in the initial notice does not entitle the taxpayer to a sec_6330 hearing sec_301_6330-1 q a-b2 proced admin regs if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_301_6330-1 q a-b2 proced admin regs provides q-b2 is the taxpayer entitled to a cdp hearing when the irs more than days after issuance of a cdp_notice under sec_6330 with respect to the unpaid tax and period provides subsequent notice to that taxpayer that the irs intends to levy on property or rights to property of the taxpayer for the same tax and tax periods shown on the cdp_notice a-b2 no under sec_6330 only the first pre-levy or post-levy cdp_notice with respect to the unpaid tax and tax periods entitles the taxpayer to request a cdp hearing if the taxpayer does not timely request a cdp hearing with appeals following that first notification the taxpayer foregoes the right to a cdp hearing with appeals and judicial review of appeals’ determination with respect to levies relating to that tax and tax period the irs generally provides additional notices or reminders reminder notifications to the taxpayer of its intent to levy when no collection action has occurred within days of a proposed levy under such circumstances a taxpayer may request an equivalent_hearing as described in paragraph i of this section sec_6330 c the taxpayer is entitled to one hearing with respect to the taxable_period to which the unpaid tax specified in the levy notice relates sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and take into account i the relevant issues raised by the taxpayer ii challenges to the underlying tax_liability by the taxpayer where permitted and iii whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 sec_301_6330-1 proced admin regs provides judicial review of notice_of_determination -- in general --unless the taxpayer provides the irs a written withdrawal of the request that appeals conduct a cdp hearing appeals is required to issue a notice_of_determination in all cases where a taxpayer has timely requested a cdp hearing emphasis added pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court if we have jurisdiction over the underlying tax_liability sec_301_6330-1 proced admin regs provides that where a taxpayer does not timely request a sec_6330 hearing the taxpayer may nevertheless request an administrative hearing with appeals which is referred to herein as a ‘equivalent hearing ’ an equivalent_hearing like the sec_6330 hearing is held with appeals and the appeals officer considers the same issues which he or she would have considered had the equivalent_hearing been a sec_6330 hearing sec_301_6330-1 proced admin regs the appeals officer generally follows the same procedures at an equivalent_hearing which he or she would have followed had the equivalent_hearing been a sec_6330 hearing id the appeals officer concludes an equivalent_hearing by issuing a decision letter as opposed to a notice_of_determination the decision letter contains all of the information required by sec_301_6330-1 q a-e8 proced admin regs to be included in a notice_of_determination but for the fact that the decision letter ordinarily states in regard to most issues that a taxpayer may not seek judicial review of the decision in general the commissioner’s decision letter issued as a consequence of an equivalent_hearing is not a determination for purposes of sec_6330 and therefore does not confer jurisdiction on this court nelson v commissioner tcmemo_2002_264 lopez v commissioner tcmemo_2001_228 however a decision letter issued as a result of an equivalent_hearing when a taxpayer was entitled to but not given a sec_6330 hearing may constitute a determination for purposes of sec_6330 see 119_tc_252 sec_6159 authorizes the secretary to enter into installment agreements and to terminate an installment_agreement where the taxpayer fails to timely pay any installment when it is due or to pay any other tax_liability when it is due sec_6159 termination by the secretary requires notice to the taxpayer not later than days before the date of termination explaining why the secretary intends to terminate the installment_agreement sec_6159 the secretary is required to establish procedures for an independent administrative review of termination of installment agreements for taxpayers who request such review sec_6159 if an installment_agreement is terminated by the secretary the secretary may pursue collection of the unpaid balance of the tax_liability sec_301_6159-1 proced admin regs if the installment_agreement is terminated by the secretary no levy can be made for days immediately following the termination if within days following the termination by the secretary of an installment_agreement the taxpayer files an appeal with the irs office of appeals no levy can be made while the termination is being considered by appeals sec_6331 sec_301_6331-4 proced admin regs however where a taxpayer receives a letter but does not timely request a hearing a second notice_of_intent_to_levy sent after termination of an installment_agreement does not entitle the taxpayer to a hearing under sec_6330 123_tc_1 affd 412_f3d_819 7th cir the parties agree that petitioners’ first request for a hearing under sec_6330 in response to the first notice_of_intent_to_levy was timely petitioners’ timely request did not result in a sec_6330 hearing because shortly after the request was made the parties entered into an installment_agreement and petitioners therefore withdrew their first request for a sec_6330 hearing there is no doubt that petitioners’ second request for a sec_6330 hearing made on date was not timely whether we construe it as a response to respondent’s first notice_of_intent_to_levy made in date or as a response to respondent’s second notice_of_intent_to_levy made in date petitioners do not claim otherwise 8petitioners expecting to receive yet another final notice before collection by levy ignored the second notice_of_intent_to_levy they did so at their peril because no further notice was in fact required for the secretary to proceed with collection by levy the secretary is required to issue a sec_6330 notice only once for each taxable_year and this was done by means of the first notice_of_levy petitioners do not claim otherwise even if the secretary had issued another final notice_of_intent_to_levy petitioners would not have been entitled to a sec_6330 hearing see 123_tc_1 affd 412_f3d_819 7th cir sec_301_6330-1 q a-b4 proced admin regs petitioners’ claim that this court has jurisdiction centers on the continuing validity in their view of their first request for a sec_6330 hearing petitioners posit that they withdrew their first request for a sec_6330 hearing only because they had obtained an installment_agreement with respondent once respondent had terminated the installment_agreement unjustifiably so according to petitioners petitioners’ first request for a sec_6330 hearing was revived petitioners then assert that as they were entitled to a sec_6330 hearing but were instead given an equivalent_hearing respondent’s decision letter issued as a consequence of the equivalent_hearing was a determination for purposes of sec_6330 and thus this court has jurisdiction respondent’s position is that petitioners’ first request for a sec_6330 hearing having been withdrawn by petitioners became ineffective and was not resuscitated by the termination of the installment_agreement petitioners’ second request for a sec_6330 hearing according to respondent constituted a request for an equivalent_hearing because it was not a timely request for a sec_6330 hearing which respondent duly conducted thus respondent asserts the equivalent_hearing gave rise to a decision letter which is not a determination under sec_6330 we agree with respondent the withdrawal of a request for a sec_6330 hearing constitutes an exception to the general_rule requiring a hearing in response to a timely request such a hearing is in turn a prerequisite for the secretary’s issuance of a notice_of_determination there is no statutory authority for the proposition that a withdrawn request for a sec_6330 hearing may be automatically reinstated by subsequent events such as the termination of an installment_agreement nor are petitioners able to point to any provision in the installment_agreement or in their withdrawal of their request for a sec_6330 hearing that would lead to that outcome indeed in their withdrawal request petitioners explicitly agreed to give up their right to seek judicial review of the notice_of_determination that would have been issued by the appeals_office even though no sec_6330 hearing was held petitioners obtained exactly what the sec_6330 hearing is designed to accomplish a payment alternative in the form of an installment_agreement because petitioners withdrew their request for a sec_6330 hearing respondent did not and was not required to conduct a hearing to be followed by a notice_of_determination see sec_301_6330-1 proced admin regs petitioners’ withdrawing the request for a sec_6330 hearing has the same 9see 117_tc_324 where we granted summary_judgment against taxpayers who signed form_4549 income_tax examination changes in which they waived the right to contest their tax_liability in this court and consented to the immediate_assessment and collection of tax effect as did the failure to timely request a sec_6330 hearing in orum v commissioner supra pincite while admitting that their date payment was not timely and that they failed to make estimated_tax payments as required by the installment_agreement petitioners contend that respondent unjustifiably terminated the installment_agreement petitioners do not allege that the termination of the installment_agreement was the result of clerical_error misdirected mail or the like they do not dispute that they received the statutory notices to which they were entitled were afforded an equivalent_hearing in response to their second untimely request for a sec_6330 hearing and obtained immediate relief from the levy on their bank account upon respondent’s receipt of their second request for a sec_6330 hearing petitioners also do not dispute that at the time of the equivalent_hearing in november of they were not in compliance with their obligations under the installment_agreement based on the aforesaid we hold that petitioners were not entitled to a sec_6330 hearing and respondent was not required to issue a notice_of_determination respondent’s decision letter was not a determination for purposes of sec_6330 accordingly this court does not have jurisdiction to review respondent’s decision to proceed by levydollar_figure to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered 10in view of our holding that we lack jurisdiction we need not address the issue of whether as petitioners argued at trial and on brief respondent abused his discretion in proceeding with collection by levy however for the sake of completeness we note that we do not find petitioners’ position persuasive
